Dana M. Johnson, Idaho Bar #8359
Wilderness Watch
P.O. Box 9623
Moscow, Idaho 83843
Tel: (208) 310-7003
danajohnson@wildernesswatch.org

Matthew K. Bishop, pro hac vice
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59603
Tel: 406-324-8011
bishop@westernlaw.org

Peter M.K. Frost, pro hac vice
Western Environmental Law Center
120 Shelton McMurphey Blvd., Suite 310
Eugene, Oregon 97401
Tel: 541-359-3238
frost@westernlaw.org

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS, et al.,            Case No. 1:19-cv-00203-CWD

        Plaintiffs,                      PLAINTIFFS’ INDEX TO EXHIBITS
                                         IN SUPPORT OF OPPOSITION TO
        v.                               DEFENDANTS’ PARTIAL MOTION
                                         TO DISMISS [Dkt. 28]
 U.S. FOREST SERVICE, et al.,

        Defendants.
        Plaintiffs WildEarth Guardians et al. (“Guardians”) hereby respectfully file the following

exhibits, cited in Guardians’ opposition to the partial motion to dismiss filed by Defendants U.S.

Forest Service and U.S. Fish and Wildlife Service (“FWS”). Dkt. #28.

Exhibit No.:     Document Title:

-1-              Environmental Assessment National Policy on Use of Bait in Hunting on
                 National Forest Service Lands (Forest Service, 1995).

-2-              Biological Opinion on Forest Service administration of placement of baits
                 on Forest Service lands in Wyoming (U.S. Fish and Wildlife Service, 1993).

-3-              Biological Evaluation National Policy on Use of Bait in Hunting on National
                 Forest Service Lands (Forest Service, 1995).

-4-              Letter, Regional Forester, Forest Service, to State Supervisor, U.S. Fish and
                 Wildlife Service (Feb. 13, 1995).

-5–              Letter, State Supervisor, U.S. Fish and Wildlife Service, to Regional Forester,
                 Forest Service (Feb. 27, 1995).

-6-              Letter, Assistant Director for Ecological Services, U.S. Fish and Wildlife Service,
                 to Director, Wildlife, Fish and Rare Plants, Forest Service (March 14, 1995).


        Dated: December 5, 2019.                   Respectfully submitted,

                                                   /s/ Peter M. K. Frost
                                                   Peter M. K. Frost, pro hac vice
                                                   Dana M. Johnson, Idaho Bar #8359




Plaintiffs’ Index to Exhibits, Case No. 1:19-cv-00203-CWD                                          1
